ORDER

PER CURIAM.
Tammy Montgomery (“Employee”) appeals from the final award of the Labor and Industrial Relations Commission (“Commission”) affirming and modifying the award and decision of the administrative law judge (“ALJ”) against her employer, Sachs Electric Company (“Employer”). The Commission found that the ALJ’s decision was supported by competent and substantial evidence, however, it modified the award to provide that Employee also be awarded future medical treatment for exposure to stachybotrys. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the award is supported by competent and substantial evidence on the whole record. A written opinion reciting the facts and restating the law would have no prece-dential value. Therefore, the parties have been furnished with a memorandum, which sets forth the facts and reasons for this order for their information only.
The award of the Commission is affirmed pursuant to Rule 84.16(b).